

116 HR 7382 IH: Guard and Reserve Retirement Points during COVID–19 Pandemic Act
U.S. House of Representatives
2020-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7382IN THE HOUSE OF REPRESENTATIVESJune 26, 2020Mr. Brown of Maryland (for himself, Mr. Waltz, Mr. Vela, and Mr. Cisneros) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the Secretary of Defense to prescribe regulations that grant constructive credit towards retirement for a member of the reserve components of the Armed Forces who cannot complete minimum annual training requirements due to cancellation or other extenuating circumstance arising from the COVID–19 pandemic.1.Short titleThis Act may be cited as the Guard and Reserve Retirement Points during COVID–19 Pandemic Act.2.Constructive credit for certain members of the reserve components who cannot complete minimum annual training requirements as a result of the COVID–19 pandemic(a)AuthorityUnder regulations prescribed by the Secretary of Defense, the Secretary, in computing retired pay pursuant to Section 12733 of title 10, United States Code, may approve constructive credit, in addition to points earned under section 12732(a)(2) of such title, for a member of the reserve components of the Armed Forces who cannot complete minimum annual training requirements due to cancellation or other extenuating circumstance arising from the covered national emergency.(b)Reporting(1)Report requiredNot later than one year after the date on which the covered national emergency ends, the Secretary of Defense shall submit to the congressional defense committees a report on the use of the authority under subsection (a).(2)ElementsThe report under this subsection shall include, with respect to each reserve component, the following:(A)The number of individuals granted constructive credit as a result of a training cancellation.(B)The number of individuals granted constructive credit as a result of another extenuating circumstance.(C)Recommendations of the Secretary whether the authority under subsection (a) should be made permanent and under what circumstances such permanent authority should apply.(3)PublicationNot later than 30 days after submitting the report under paragraph (1), the Secretary shall—(A)publish the report on a publicly accessible website of the Department of Defense; and(B)ensure that any data in the report is made available in a machine-readable format that is downloadable, searchable, and sortable.(c)Covered national emergency definedIn this section, the term covered national emergency means the national emergency declared on March 13, 2020, by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to COVID–19.